Title: To Thomas Jefferson from David Ramsay, 8 November 1786
From: Ramsay, David
To: Jefferson, Thomas



Dear Sir
Charleston Novr. 8th 1786

Your favor of the tenth of July was a few days ago received by the way of New-York. Your friendly interposition in respect of my work lays me under great obligations. I have long since thought that the mode you have adopted was the best the nature of the case admitted of to introduce it to the people of England.
I wish that some copies might in some way or other be introduced to Ireland. The sales in America have fallen many hundred dollars short of my actual expences. I am nevertheless not discouraged but going on with a larger work on the continental system. I have now the first volume nearly ready for the press which will bring the history down to the close of 1776. When I shall print I know not as I mean to take time and to publish the volumes seperately and in different years. I wish I had an opportunity of submitting the sheets to your perusal. I have sent the first part to New-York to the care of Charles Thomson who is authorised and request’d to put it into the hands of well informed gentlemen for their remarks.
By this conveyance I send you the Magnolias and Dionea Muscipulea. Watson objects to move them before fall and as no direct conveyance to France now offered I shall send them to Mr. Otto to go by the packets.
Our State has much more Tranquillity than the eastern ones. What they have attempted to do by mobs as far as the recovery of debts was concerned we have done by law. When the courts are opened I fear there will be some difficulty in enforcing regular justice. Every crop since the peace has failed and it is calculated that nothing less than two or three good crops would pay our debts. We are at present very tranquil. The creditors grumble and the debtors are unmolested. Our enemies hope that our confusions will dispose us to reunite with Great Britain; but I never hear a word in favor of any such plan. Independence though hitherto unproductive of the blessings expected from it is yet the idol of the people. With the most exalted sentiments of respect & esteem I have the honor to be your most obedient & very humble servt.,

David Ramsay

 